DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Palin et al. US 20160073439 A1
[0023] In the T2S technique, the device selection, i.e. the touching device detecting the presence of the touched device or vice versa in close enough proximity, is based on at least one of the devices transmitting packets according to applied communication protocol for reception by the other device. This enables the device receiving the packets to measure the signal strength and to determine whether the other device it in a close enough proximity. Consequently, if the measured signal strength exceeds a predefined threshold value, the other device is considered to be in close enough proximity and it can be selected for connection establishment, whereas in case the measured signal level fails to exceed the threshold value, the device refrains from selecting the other device for connection establishment.
Downie et al. US 20120126949 A1
Godlewski US 7864041 B2
Jones et al. US 20140327524 A1
Le Sesne US 20060132351 A1
Nikitin et al. US 20200034583 A1
Park et al. US 20170287313 A1

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/27/2022